Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dylan Crow Schechter on 2/11/2021, 2/19/2021, and 2/24/2021.

The application has been amended as follows: 
1. A method comprising: 
detecting a failure condition between a first node and a second node in a computing cluster that comprises a storage resource 
electing a new leader using a witness on an on-demand basis to elect a new leader by: 
issuing a leadership request, 
creating an instance of the witness in response to receipt of the leadership request,
accessing the instance of the witness , wherein the instance of the witness is destroyed after said atomic leadership election operation has completed; and 
initiating, by the single requestor having the leadership lock, a disaster recovery operation for the computing cluster.


11. A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor causes the processor to perform a process comprising:
detecting a failure condition between a first node and a second node in a computing cluster that comprises a storage resource [[pool]] that is accessed by the first and second nodes;
electing a new leader using a witness created on an on-demand basis by:
issuing a leadership request,
creating an instance of the witness in response to receipt of the leadership request,
accessing the instance of the witness , wherein the instance of the witness is destroyed after said atomic leadership election operation has completed; and
initiating, by the single requestor having the leadership lock, a disaster recovery operation for the computing cluster.

14. The computer readable medium of claim 11, wherein the witness comprises a witness virtual machine

	19. A system for disaster recovery of two-node computing clusters, the system comprising: 
a storage medium having stored thereon a sequence of instructions; and
a processor that execute the sequence of instructions to cause the processor to perform a process comprising, 
detecting a failure condition between a first node and a second node in a computing cluster that comprises a storage [[pool]]resource that is accessed by the first and second nodes; 
electing a new leader using a witness on an on-demand basis by: 
issuing a leadership request, 
creating an instance of the witness in response to receipt of the leadership request
accessing the instance of the witness , wherein the instance of the witness is destroyed after said atomic leadership election operation has completed; and 
initiating, by the single requestor having the leadership lock, a disaster recovery operation for the computing cluster.

20. The system of claim 19, wherein the witness comprises a witness virtual machine

Allowable Subject Matter
	Claims 1-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claims 11 and 19), it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
A method comprising: 
detecting a failure condition between a first node and a second node in a computing cluster that comprises a storage resource that is accessed by the first and second nodes; 
electing a new leader using a witness on an on-demand basis to elect a new leader by: 
issuing a leadership request, 
creating an instance of the witness in response to receipt of the leadership request, and 
accessing the instance of the witness to perform an atomic leadership election operation to form a quorum that includes the instance of the witness, wherein the atomic leadership election operation provides a leadership lock to only2Atty Dkt: NUT-PAT-527 a single requestor, the single requestor corresponding to only one of the first or second nodes, wherein the instance of the witness is destroyed after said atomic leadership election operation has completed; and 
initiating, by the single requestor having the leadership lock, a disaster recovery operation for the computing cluster.

Claims 2-4, 6-7, 9-10, 12-18, and 20-26 are dependent upon independent claims 1, 11, or 19.  Therefore claims 2-4, 6-7, 9-10, 12-18, and 20-26 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US-8190588-B1 and US-20060080657-A1).
US-8190588-B1: To avoid two or more simultaneous requests to create a new partition from commencing at multiple administrator nodes, in at least some embodiments an administrator node, when notified to create the new storage partition, first communicates with other administrator nodes to coordinate creation of the new storage partition so as to prevent more than one new storage partition from being created (e.g., by using a leader election protocol such that an administrator node does not create a new storage partition until it receives "election" by more than half of the administrator nodes).
US-20060080657-A1: Leader selection begins with a node creating an election message. The message contains the UID of the node sending the message. A timer is set to stop the elections after a predetermined number of milliseconds. For demonstration in Table 2, this value is set to thirty seconds (30,000 milliseconds).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.N.P./Examiner, Art Unit 2114                                            
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114